Citation Nr: 1326439	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a Veterans Law Judge, sitting in Washington, DC.  The hearing was scheduled for June 2012, but the Veteran canceled his appearance.  As no further communication regarding a hearing has been received from the Veteran, the Board considers the Veteran's hearing request to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d),(e) (2012).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran raised a claim for TDIU in a June 2012 submission; therefore, the Board has jurisdiction over the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board determines that a remand is necessary to allow for further development of the claim.  In a June 2012 submission, the Veteran, through his representative, argued that his PTSD symptoms more closely approximated a 70 percent rating.  Moreover, he argued that he was entitled to TDIU.  The most recent VA examination was performed in September 2009, and the Board finds that another VA examination should be scheduled to assess the current nature and severity of the Veteran's PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.   

The examiner must note all psychiatric diagnoses appropriate to the Veteran's symptoms and assign the symptoms to their respective diagnosis, if the symptoms can be so separated.  In addition, the examiner should determine the Veteran's GAF score for each psychiatric diagnosis, to the extent possible, as well as for his total level of functioning.  

The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.
A complete rationale for any opinion advanced must be provided. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


